       Case 7:21-cv-00062 Document 41 Filed on 03/10/21 in TXSD Page 1 of 2
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                          ENTERED
                                                                                                         March 10, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                       Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

LABORATORIOS PISA S.A. de C.V.; and §
CAB ENTERPRISES, INC.,              §
                                    §
     Plaintiffs,                    §
                                    §
VS.                                 § CIVIL ACTION NO. 7:21-cv-00062
                                    §
PEPSICO, INC.; and STOKELY-VAN      §
CAMP INC.,                          §
                                    §
     Defendants.                    §

                                                    ORDER

         The Court now considers the parties’ “Joint Stipulation to Withdraw Plaintiffs’ Motion

for a Temporary Restraining Order, Order to Dissolve the February 27, 2021 Temporary

Restraining Order, and Proposed Order of Dismissal with Prejudice.”1 The parties have “reached

a confidential settlement agreement” and stipulate that this case be dismissed with prejudice.2

Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs may dismiss an action without a

Court order by filing a notice of dismissal before Defendants file an answer or motion for

summary judgment. Because the parties stipulated to dismissal before Defendants filed either an

answer or motion for summary judgment, Plaintiffs have effectively dismissed the case and no

further action by this Court is necessary.3

         The Court’s February 27, 2021 Temporary Restraining Order expires upon further order

of the Court.4 In light of the parties’ stipulation of dismissal and request that the Court dissolve


1
  Dkt. No. 40.
2
  Id. at 2.
3
  See Bechuck v. Home Depot U.S.A., Inc., 814 F.3d 287, 291 (5th Cir. 2016) (quoting In re Amerijet Int'l, Inc., 785
F.3d 967, 973 (5th Cir. 2015) (per curiam)).
4
  Dkt. No. 35 at 20.


1/2
         Case 7:21-cv-00062 Document 41 Filed on 03/10/21 in TXSD Page 2 of 2




its Temporary Restraining Order,5 the Court hereby DISSOLVES its Temporary Restraining

Order6 and the effect of all temporary injunctions.

           All of Plaintiffs’ claims are DISMISSED WITH PREJUDICE. All deadlines and

conferences in this case are CANCELLED and any pending motion, request, or other matter is

DENIED AS MOOT. The Clerk of the Court is instructed to close this case.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 10th day of March 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




5
    Dkt. No. 40 at 2, ¶ 2.
6
    Dkt. No. 35.


2/2
